           Case 1:15-cv-14137-DJC Document 284 Filed 08/01/19 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS
__________________________________________
ORLANDO RILEY

                        Plaintiff,

                        v.
                                                             C.A. 1:15-cv-14137-DJC
MASSACHUSETTS STATE POLICE

                        Defendant.

__________________________________________

                             [CORRECTED] JOINT STATUS REPORT

          Plaintiff Orlando Riley (“Plaintiff”) and Defendant Massachusetts State Police (“MSP”)

hereby jointly submit this status update pursuant to this Court’s July 24, 2019 Order. See Dkt.

No. 282. The Parties have been able to narrow their disputes over implementation of this Court’s

June 3, 2019 Judgment, and believe a few additional days of discussions would be worthwhile to

determine whether they can further bridge these differences. The Parties therefore respectfully

request that they be given through Friday, August 2, 2019 to file a more substantive joint status

update.




                                                 1
        Case 1:15-cv-14137-DJC Document 284 Filed 08/01/19 Page 2 of 3



                                    Respectfully submitted,

                                    PLAINTIFF

                                    ORLANDO RILEY

                                    By his attorney,

                                    /s/ Ellen J. Messing_____________
                                    Ellen J. Messing, BBO No. 343960
                                    James S. Weliky, BBO No. 631066
                                    Messing, Rudavsky & Weliky, P.C.
                                    50 Congress St., 1000
                                    Boston, MA 02109
                                    (617) 742-0004
                                    emessing@mrwemploymentlaw.com
                                    jweliky@mrwemploymentlaw.com


                                    MASSACHUSETTS STATE POLICE
                                    By its attorney,

                                    MAURA HEALEY
                                    ATTORNEY GENERAL,

                                    /s/ Nicholas Rose
                                    Nicholas Rose, BBO NO. 670421
                                    Dennis N. D’Angelo, BBO No. 666864
                                    Assistant Attorneys General
                                    Government Bureau/Trial Division
                                    One Ashburton Place, Room 1813
                                    Boston, MA 02108
                                    (617) 727-2200,
                                    nicholas.rose@massmail.state.ma.us
                                    dennis.dangelo@massmail.state.ma.us
Date: August 1, 2019




                                       2
         Case 1:15-cv-14137-DJC Document 284 Filed 08/01/19 Page 3 of 3



        LOCAL RULE 7.1 CERTIFICATION AND CERTIFICATE OF SERVICE

        The undersigned hereby certifies that counsel for Plaintiff and counsel for Defendant
have, this day, July 31, 2019, conferred regarding the relief sought in this motion, and the parties
both agree to this motion.

       The undersigned further certifies that I have this day, August 1, 2019, served the
foregoing document upon the attorney of record for all parties by filing it through the ECF
system.




                                                      /s/ Nicholas Rose
                                                      Nicholas Rose




                                                 3
